

Exhibit 10.2


FIRST AMENDMENT TO LICENSE, SERVICES, AND DEVELOPMENT AGREEMENT
(FOR RITZ-CARLTON PROJECTS)


This First Amendment to License, Services, and Development Agreement (this
“Amendment”) is executed as of February 26, 2018 by The Ritz-Carlton Hotel
Company, L.L.C., a Delaware limited liability company (“Licensor”), and Marriott
Vacations Worldwide Corporation, a Delaware corporation (“Licensee”).
RECITALS
A.     Licensor’s Affiliate acquired the business of Starwood Hotels & Resorts
Worldwide, LLC (formerly known as Starwood Hotels & Resorts Worldwide, Inc.)
(“Starwood”) under an Agreement and Plan of Merger dated November 15, 2015 as
amended on March 21, 2016.
B.     Licensor desires to integrate its loyalty programs, websites,
reservations systems, call centers, and other programs, systems and platforms
with those utilized by Starwood (the “Integration”).
C.     Licensor and Licensee are parties to that certain License, Services, and
Development Agreement for Ritz-Carlton Projects, dated November 17, 2011
(“License Agreement”).
D.     Licensor and Licensee desire to amend the License Agreement to facilitate
the Integration and, as a condition to Licensee agreeing to such amendments, to
make certain other modifications to the License Agreement.
NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained in this Amendment, and for other good and valuable consideration, the
receipt and sufficiency of which are acknowledged, Licensee and Licensor agree
that the License Agreement is hereby amended as follows:
1.
Definitions

A.The following defined terms are inserted into Exhibit A to the License
Agreement:
“All-Inclusive Club” has the meaning set forth in Section 2.2.D.
“All-Inclusive Club Term Limit” has the meaning set forth in Section 2.2.D.
“Legacy Starwood Properties” means hotels or resorts operated under the
following brands: St. Regis Hotels and Resorts, Luxury Collection Hotels, Le
Méridien Hotels, Sheraton Hotels, Westin Hotels, W Hotels, Tribute Portfolio
Hotels, Aloft Hotels, Element Hotels, Four Points by Sheraton Hotels, and Design
Hotels.
“SPG Program” means the brand loyalty program associated with Legacy Starwood
Properties known as Starwood Preferred Guest program.
“Vistana” means Vistana Signature Experiences, Inc. and its permitted successors
and assigns under the Vistana License Agreement.




1



--------------------------------------------------------------------------------




“Vistana Business” means the Destination Club Business operated by Vistana under
the names and marks licensed to Vistana by Licensor (or its Affiliates) pursuant
to the Vistana License Agreement.
“Vistana Exclusive Rights Exception” has the meaning set forth in Section 2.2.C.
“Vistana License Agreement” means that certain License, Services and Development
Agreement dated as of May 11, 2016 by and among Starwood Hotels & Resorts
Worldwide, Inc., Vistana, and Interval Leisure Group, Inc., including any
amendments, modifications, or supplements thereof, and as the same may be
amended, modified or supplemented from time to time. For purposes of this
Agreement, the Vistana License Agreement also includes the other Transaction
Agreements, as that term is defined in the Vistana License Agreement, including
any amendments, modifications, or supplements thereof, as any of the same may be
amended, modified or supplemented from time to time.
B. The definition of “Starwood Brand” is deleted from Exhibit A to the License
Agreement.
C. The following defined terms in Exhibit A to the License Agreement are amended
and restated in their entirety as follows:
“Branded Elements” means (i) the Brand Loyalty Programs or successor thereto,
(ii) Licensor-owned or -controlled branded elements of the Reservation System,
(iii) Licensor-owned or -controlled branded elements of Licensor’s website,
ritzcarlton.com, or any additional pages or sites within ritzcarlton.com, (iv)
use of the Brand Loyalty Programs member lists, (v) access to Ritz-Carlton
Hotels for marketing of Destination Club Products, and (vi) access to
Ritz-Carlton Hotels as an ancillary benefit exchange option for Destination Club
Products (for the avoidance of doubt, rights and benefits under or in connection
with the Brand Loyalty Programs are not considered to be “ancillary benefit
exchange options”). Notwithstanding the foregoing, the platform, infrastructure,
coding, and non-customer facing elements of the Brand Loyalty Programs, the
Reservation System, and the Licensor website(s) shall not be considered “Branded
Elements” for purposes of this Agreement. As it relates to Vistana, this
definition is further modified by Section 2.2.C.
“Licensor Lodging Facilities” means all hotels and other lodging facilities,
chains, brands, or hotel systems owned, leased, under development, or operated
or franchised, now or in the future, by Licensor or any of its Affiliates,
including: (i) Marriott Hotels, Resorts and Suites; Marriott Marquis Hotels; JW
Marriott Hotels and Resorts; Marriott Conference Centers; Marriott Executive
Apartments; Courtyard by Marriott Hotels; Fairfield Inn by Marriott Hotels;
Fairfield Inn & Suites by Marriott Hotels; Renaissance Hotels and Resorts;
Renaissance ClubSport; Autograph Collection Hotels; Residence Inn by Marriott
Hotels; Bvlgari Hotels and Resorts; Edition Hotels; Ritz-Carlton Hotels and
Resorts; SpringHill Suites by Marriott Hotels; TownePlace Suites by Marriott
Hotels; AC Hotels by Marriott; Gaylord Hotels; Moxy Hotels; Protea Hotels;
Protea Hotel Fire & Ice! Hotels; African Pride Hotels; Delta Hotels; St. Regis
Hotels and Resorts; Luxury Collection Hotels; Le Méridien Hotels; Sheraton
Hotels; Westin Hotels; W Hotels; Tribute Portfolio Hotels; Aloft Hotels; Element
Hotels; Four Points by Sheraton Hotels; and Design Hotels; (ii) other lodging
products or concepts, including Marriott ExecuStay;




2



--------------------------------------------------------------------------------




JW Marriott Residences; Marriott Marquis Residences; and (iii) any other lodging
product or concept developed or utilized by Licensor or any of its Affiliates in
the future.
2.
Exceptions to Exclusive Rights to Branded Elements

A.The following Section 2.2.C is inserted into Article 2 of the License
Agreement:
C.     Notwithstanding anything to the contrary herein, Licensor may use, or
license or otherwise permit Vistana to use, the following components of the
Branded Elements solely in connection with the Vistana Business: (i) the Brand
Loyalty Programs or successor thereto; (ii) Licensor-owned or –controlled
branded elements of the Reservation System; and (iii) use of the Brand Loyalty
Programs member lists (collectively, the “Vistana Exclusive Rights Exception”).
The Vistana Exclusive Rights Exception will remain in effect for as long as the
Vistana License Agreement (without giving effect to the second sentence of the
definition of such term) is in effect, including all renewal and extension terms
thereof. For the avoidance of doubt, and without limiting the foregoing,
Licensee acknowledges and agrees that Licensor has the right hereunder to (i)
combine the Marriott Rewards Program, the Ritz-Carlton Rewards Program and the
SPG Program into a single program (or programs) that will constitute the Brand
Loyalty Programs (as defined herein) and which may include as participating
properties all Licensor Lodging Facilities (including Legacy Starwood Properties
and properties that are or become part of the Vistana Business), and combine all
members of the Marriott Rewards Program, the Ritz-Carlton Rewards Program and
the SPG Program into a single Brand Loyalty Programs member list or combined
lists for use by Licensee hereunder and by Vistana as part of the Vistana
Business; (ii) include all Licensor Lodging Facilities (including Legacy
Starwood Properties and properties that are or become part of the Vistana
Business) in the Reservation System; and in each case the actions described in
clause (i) and (ii) above shall be on such terms and conditions, and effected in
such manner and at such time or times, in one or more steps or phases, as
Licensor shall determine (subject, however, to the terms and conditions of this
Agreement, the Rewards Agreement and the other agreements between Licensor,
Licensee and/or their respective Affiliates).


B.     The following new Section 2.2.D is inserted into Article 2 of the License
Agreement:
“2.2.D.    Licensee hereby consents to Licensor or its Affiliates offering and
operating clubs or programs in connection with an all-inclusive hotel business
(such clubs or programs, “All-Inclusive Club”) under which a customer prepays
for the right to receive discounts for future hotel stays (provided that such
discounts do not exceed 50% of the applicable room rate), enhanced hotel
accommodations (such as room upgrades) and services (such as lounge access), and
other hotel-stay related benefits, in each case in which the benefits the
customer receives extend for a term of not more than 5 years (the “All-Inclusive
Club Term Limit”). Licensee and Licensor hereby agree and acknowledge that, if
Licensor or its Affiliate develops, acquires, merges with, operates or becomes
affiliated with an all-inclusive hotel business that includes an All-Inclusive
Club, then (i) the All-Inclusive Club member benefits cannot include redemption
or receipt of Loyalty Program points, (ii) the Licensed Marks, the Branded
Elements and other exclusive rights granted by Licensor in favor of Licensee
relating to the marketing and sale of Destination Club Products (e.g., call
transfer) may not be used in connection with the marketing or sale of




3



--------------------------------------------------------------------------------




such All-Inclusive Club, (iii) the Licensed Marks may not be used in connection
with the operation of such All-Inclusive Club, and (iv) in the event an
All-Inclusive Club was already in operation prior to Licensor acquiring, merging
with, operating or otherwise becoming affiliated with such all-inclusive hotel
business, (x) the All-Inclusive Club Term Limit will not apply to any customer
benefits already extended to any customers prior to Licensor’s or its
Affiliates’ acquisition, merger with, operation of, or affiliation with such
All-Inclusive Club, and (y) Licensor or its Affiliate may continue to operate
such All-Inclusive Club and use the Reservation System and Licensor’s websites
(including ritzcarlton.com) in connection with such All-Inclusive Club.”


3.
Development Rights and Restrictions



The following Section 5.2.J is inserted into Article 5 of the License Agreement:


J.     If requested by Licensee in a New Project Application regarding a Project
involving a Co-Located Ritz-Carlton Hotel, Licensor will reasonably consider
entering into Project-specific side letters similar to the side letters
previously entered into by Affiliates of Licensee and Licensor for the Mayflower
(Washington DC) and Waikoloa (Hawaii) Destination Club Projects and related
facilities and amenities, regarding modifications to Brand Standards and
Customer Satisfaction System (e.g., brand standards in respect of shared areas,
facilities, amenities and services that are not owned or controlled by Licensee,
fire protection and life safety, impact events, and subsequent managers) (each,
a “Project-Specific Side Letter”), in each case taking into account the facts
and circumstances surrounding the relevant Project that is the subject of the
New Project Application. If Licensee has not made such a request in a New
Project Application, but there is a change in facts or circumstances arising
after submission of the New Project Application that otherwise could have
warranted a request for a Project-Specific Side Letter, Licensee may submit such
a request as soon as reasonably practicable after the change in facts or
circumstances occurs, and Licensor will reasonably consider entering into a
Project-Specific Side Letter taking into account the facts and circumstances
surrounding the relevant Project, including the reason for the change in facts
and circumstances.


4.
Technology

Section 11.2.C. of the License Agreement is hereby amended and restated in its
entirety to read as follows (with added text underlined):
C.     The parties acknowledge and agree that future changes in and/or
replacements of Licensor and its Affiliates’ and/or Licensee’s and its
Affiliates’ technologies, systems, business processes, programs and/or business
partners over the Term of this Agreement (“Business Changes”), including changes
required by Applicable Law or the interpretation or enforcement thereof, could
make it more difficult, costly, commercially impractical, or even impossible to
continue to provide one or more services provided by Licensor or its Affiliates
or Licensee or its Affiliates hereunder (the “Affected Services”), or could
otherwise necessitate changes to the Affected Services. In the event of such a
Business Change, Licensee and Licensor agree to discuss, in good faith, making
commercially reasonable changes to the Affected Services, including changes to
the




4



--------------------------------------------------------------------------------




manner, method, scope, delivery, timing and cost of the Affected Services, or
substitution of a similar service that accomplishes the principal underlying
purpose or function of the Affected Service, in order to permit the Affected
Services to continue on a commercially reasonable basis (such changes, "Service
Modifications"). Without limiting the foregoing, in the event Licensor
contemplates modifying or replacing any of the Key Applications (as defined in
the Services Manual) (or successor applications thereto), Licensor will give
Licensee commercially reasonable advance notice thereof, allow Licensee to
identify its requirements with respect thereto, and work with Licensee to ensure
that the planning, architecture, design and development activities for such
modification or replacement are undertaken with adequate consideration given to
Licensee’s requirements, and that Licensee is afforded ongoing access to the
capabilities (or substantially similar replacement capabilities) provided by
such applications to the extent such capabilities are feasible and can be
reasonably accommodated by such modified or replacement application. The parties
understand and agree that the party receiving an Affected Service shall bear the
reasonable incremental expense of any Service Modification, including any
increased costs required for the providing party to continue to provide the
Affected Service as so modified. The determination of amounts charged to
Licensee will be consistent with the manner in which such charges are made with
respect to participating Licensor Lodging Facilities, taking into account the
manner and extent to which such systems are used in connection with the MVW
Ritz-Carlton Business, as further described in Section 3.3. If the parties
cannot agree upon commercially reasonable Service Modifications, taking into
consideration any offer made by the party receiving such service to pay the
incremental costs of any Service Modification, then the provider of the Affected
Service shall no longer be obligated to provide the Affected Service.
Notwithstanding the foregoing, in the event that Licensor or its Affiliates
generally discontinue any Affected Service that Licensor or its Affiliates had
previously offered or provided in connection with Licensor’s and its Affiliates’
Lodging Business, to Licensor Lodging Facility franchisees or to other third
parties, Licensor and its Affiliates shall no longer be required to provide that
Affected Service to Licensee or its Affiliates, and in such case Licensor or its
Affiliates shall, at Licensee’s request, cooperate with Licensee and its
Affiliates to transition any such Affected Service to another service provider
or to Licensee or its Affiliates, such transition costs to be at Licensee’s
expense.
5.
Credit and Debit Cards

The following Section 13.5.E is inserted into Article 13 of the License
Agreement:


E.     Licensor shall not permit any other party to brand, co-brand, sponsor,
market, promote, or otherwise affiliate with a Destination Club Business-branded
credit, charge or debit card, in each case if the branding of the card uses the
Licensed Marks or any other any names or marks licensed by Licensor to such
party in connection with a Destination Club Business operated under names and
marks licensed to such party by Licensor. For the avoidance of doubt, the
preceding sentence shall not prohibit any arrangement with or involving Licensor
in connection with a Ritz-Carlton (or other mark of Licensor or a Licensor
Affiliate) branded, co-branded, sponsored, marketed or promoted credit, charge




5



--------------------------------------------------------------------------------




or debit card, such as the existing Marriott-co-branded Visa card or the
SPG-branded American Express card, and without limiting the foregoing, Licensee
acknowledges and agrees that such cards are being used, and may be used, in
connection with the Vistana Business.


6.
Removal of Certain References to Starwood Brand

A. Section 9.5.C of the License Agreement is amended by deleting the phrase “or
Starwood Brand”.


B.     Section 13.2.A(3)(iii) of the License Agreement is amended by (i)
deleting the phrase “or Starwood Hotels and Resorts or its
successors-in-interest (excluding Licensor or its Affiliates)”, and (ii)
deleting all instances of the phrase “or Starwood Brand”.


7.
Counterparts; Authorization of Authority



A.     This Amendment may be executed in a number of identical counterparts,
each of which will be deemed an original for all purposes and all of which,
taken together, will constitute, collectively, one agreement. Delivery of an
executed signature page to this Amendment by electronic transmission will be
effective as delivery of a manually signed counterpart of this Agreement.


B.     Each party represents, warrants and covenants that it has and will
continue to have all necessary power and authority to execute and deliver this
Amendment.
8.
Full Force and Effect

Except to the extent specifically amended, modified or supplemented by this
Amendment, the License Agreement remains unchanged and in full force and effect.
From and after the effectiveness of this Amendment, each reference in the
License Agreement to “this Agreement,” “hereof”, “hereunder” or words of similar
import will be deemed to mean the License Agreement, as so amended, modified or
supplemented by this Amendment.


[Signature Page Follows]








6



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Amendment, under seal, as of the date first above written.


LICENSOR:
THE RITZ-CARLTON HOTEL COMPANY, L.L.C.
By:
/s/ Timothy Grisius

Name:    Timothy Grisius
Title:    Authorized Signatory
LICENSEE:
MARRIOTT VACATIONS WORLDWIDE CORPORATION
By:
/s/ Stephen P. Weisz

Name:    Stephen P. Weisz
Title:    President and Chief Executive Officer














[ADDITIONAL SIGNATURES BLOCKS APPEAR ON THE FOLLOWING PAGE]


[First Amendment to License Agreement for Ritz-Carlton Projects]



--------------------------------------------------------------------------------




SOLELY FOR THE PURPOSES OF REAFFIRMING THE GUARANTY IN SECTION 28:
THE RITZ-CARLTON MANAGEMENT COMPANY, LLC
By:The Ritz-Carlton Development
Company, Inc., its sole member
By:
/s/ Stephen P. Weisz

Name:    Stephen P. Weisz
Title:    President


THE RITZ-CARLTON DEVELOPMENT COMPANY, INC.
By:
/s/ Stephen P. Weisz

Name:    Stephen P. Weisz
Title:    President




[First Amendment to License Agreement for Ritz-Carlton Projects]

